Citation Nr: 1732543	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-15 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date prior to August 1, 2011 for the grant of entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran submitted a May 2013 Substantive Appeal and requested a hearing before the Board at the local RO.  The Veteran withdrew his hearing request in June 2015, thus the Board may proceed with review of the claim.  38 C.F.R. § 20.704(d) (2016).  

In September 2015, the Board remanded the matter on appeal for additional development, to include the issuance of a statement of the case as to the issue of an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  
Pursuant to a March 2017 statement of the case, the Veteran did not perfect the appeal (with a timely substantive appeal via a VA Form 9 or otherwise) as to the issue of an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.  For this reason, the issue is not in appellate status and is not before the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2016).

All other development was completed and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The claim for a TDIU was received by VA on February 14, 2011.  

2. It was not factually ascertainable that the Veteran was precluded from employment due to service-connected disabilities prior to the assigned effective date of August 1, 2011.





CONCLUSION OF LAW

The criteria for an effective date prior to August 1, 2011 for the award of a TDIU have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran's claim for an earlier effective date for entitlement to TDIU arose from his disagreement with the effective date assigned following the grant of entitlement.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Regarding the duty to assist, service treatment records have been associated with the claims file, as have all identified and available treatment records.  The Veteran was provided with VA examinations, the reports of which reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim decided below.

II. Legal Analysis

A claim of TDIU is considered a claim for an increased rating, and as such, the law governing the effective date for a claim for increased compensation applies.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).

The effective date for an increased rating for disability compensation (in this case, assignment of a TDIU) will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400 (o)(2); see Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (holding that, in order to obtain an increased disability rating earlier than the date of the claim for increase, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim for increase); VAOPGCPREC 12-98.

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.
§§ 3.1(p), 3.155(a) (2016); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1 (p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.
38 C.F.R. § 3.1 (r) (2016).

The law also provides that a TDIU may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions, including owing to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2016) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

III. Merits of the Claim

The Veteran seeks an effective date earlier than August 1, 2011, for the grant of TDIU.  

In a September 2009 rating decision, the RO granted service connection for prostate cancer and assigned a temporary rating of 100 percent, effective from May 29, 2009.  In January 2011, the RO granted service connection for PTSD with an evaluation of 50 percent, effective June 2003.  

In February 2011, the Veteran filed a formal VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, due to PTSD and prostate cancer.  A rating decision of May 2011 granted entitlement to a TDIU with an effective date of August 1, 2011.  The RO also decreased the prostate cancer rating to 60 percent effective August 1, 2011.  

In July 2011, the Veteran expressed disagreement with the "effective date assigned to his TDIU." He asserts that the effective date of May 29, 2009 should be assigned, noting that it was due to the 100 percent rating for prostate cancer.

In August 2011, the RO received the Veteran's first informal claim requesting an increased rating for his service-connected PTSD.  The Veteran was not employed at that time, and his increased rating claim implicitly raised an informal TDIU claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In May 2013, the RO granted an increased initial rating of 70 percent for PTSD, effective August 14, 2000.  The RO also granted a special monthly compensation based on housebound criteria, effective May 29, 2009, for prostate cancer and PTSD.

In his May 2013 VA Form 9, the Veteran again argued that an earlier effective date for entitlement to TDIU should be May 29, 2009 due to the 100 percent prostate cancer rating.

In the August 2011 Correspondence, the Veteran alluded to to another effective date for TDIU.  In the letter, the Veteran notes that June 26, 2003 is the effective date for the grant of 50 percent for PTSD and, therefore, TDIU should go back to that date.  

The Veteran's February 2011 TDIU application shows that he last worked June 10, 2005 as a city supervisor.  In his August 2012 DRO hearing, the Veteran testified that he stopped working in June 2005 because of a liver transplant.  He stated that he officially retired in 2006.  The Veteran's TDIU application specifies January 1, 2006 as the date of retirement.

First, the Veteran was gainfully employed prior to June 10, 2005.  In a June 2003 letter from a Vet Center therapist, the Veteran is described as a "workaholic."  In a November 2004 RO hearing, the Veteran testified that he gets up at 5 a.m. to go to work.  Finally, in March 2005, a social worker notes calling the Veteran at work to discuss his liver transplant.  See March 2005 Clarksburg VA Medical Center treatment note.  As the Veteran was gainfully employed prior to June 10, 2005, he was not entitled to TDIU prior to this date, and an earlier effective date, including June 26, 2003, for TDIU must therefore be denied.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400

Furthermore, as noted above, the Veteran's February 2011 TDIU application and August 2012 DRO hearing note that he last worked June 10, 2005 as a city supervisor.  On review of all the evidence, lay and medical, the Board finds that entitlement to a TDIU arose on June 10, 2005, as a result of a liver transplant.  As stated above, the Veteran asserted on multiple occasions that he stopped working on June 10, 2005 as a result of the liver transplant.  See January 2010 VA examination; September 2010 VA examination.  

Prior to May 29, 2009, the only service connected disability was post-traumatic stress disorder evaluated at 70 percent disabling.  The evidence also establishes that the Veteran left employment following a non-service connected liver transplant, which the Veteran admitted was the cause for leaving employment.  For a total disability rating due to individual unemployability, the objective evidence must establish that the combined effects of the service connected disabilities alone, considered apart from the effects of any other non-service connected disorders, impair the Veteran sufficiently to render him unable to secure or maintain a substantially gainful occupation.

Considering the evidence in the light most favorable to the Veteran, the evidence does not establish that he was totally disabled due to the effects of the service-connected PTSD prior to May 29, 2009.

Finally, the Board notes the Veteran has been assigned a schedular 100 percent rating effective May 29, 2009 until August 1, 2011.  In years past, if a Veteran received a 100 percent schedular rating for his service-connected disability or disabilities, the issue of entitlement to a TDIU became moot since a Veteran could not have a 100 percent schedular rating while concurrently having a TDIU.  38 C.F.R. § 4.16(a); VAOGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52375 (1999).  Other precedential decisions also discussed this interplay.  See, e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Essentially, VAOGCPREC 6-99 held that receipt of a 100 percent schedular rating for a service-connected disability or disabilities rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

However, the U.S. Court of Appeals for Veteran's Claims (Court/CAVC) held in Bradley v. Peake, 22 Vet. App. 280 (2008), that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and nonetheless could establish entitlement to a TDIU for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114 (s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was not necessarily moot.  In this case, however, not only has the Veteran been assigned a 100 percent schedular rating for his prostate cancer effective from May 29, 2009, but as explained above he also has a 70 percent rating for PTSD for this period.  Therefore, he already meets the criteria for the housebound rate, was granted an SMC in a May 2013 rating decision, and the TDIU claim is therefore moot.  

The preponderance of the evidence is against the claim for a TDIU due to service-connected disabilities, prior to August 1, 2011, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.










ORDER

Entitlement to an effective date prior to August 1, 2011 for TDIU is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


